United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1463
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                           Gregory Wayne Wieskamp

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: February 6, 2018
                           Filed: February 15, 2018
                                [Unpublished]
                                ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Gregory Wieskamp directly appeals after he pleaded guilty to ammunition
possession offenses, and the district court1 sentenced him within the Guidelines

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
range. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court inadequately informed
Wieskamp of his right to persist in a plea of not guilty, see Fed. R. Crim.
P. 11(b)(1)(B), and abused its discretion by sentencing Wieskamp to a greater prison
term than his codefendants received.

       Wieskamp did not object to the purported Rule 11 error below, and after
careful review, we conclude that no plain error occurred. See United States v.
Dominguez Benitez, 542 U.S. 74, 76 (2004) (plain-error standard); United States v.
Gillen, 449 F.3d 898, 903-04 (8th Cir. 2006) (concluding that failure to give Rule 11
warning verbatim was harmless where plea agreement contained warning and
defendant confirmed that he understood agreement). We also conclude that the
district court did not impose a substantively unreasonable sentence, as it specifically
discussed several sentencing factors, and considered counsel’s argument that
Wieskamp should not receive a harsher sentence than two of his codefendants. See
United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (abuse-of-discretion review;
where court makes individualized assessment based on facts presented, addressing
defendant’s proffered information in considering 18 U.S.C. § 3553(a) factors,
sentence is not unreasonable); United States v. Feemster, 572 F.3d 455, 461-62 (8th
Cir. 2009) (en banc) (if sentence is within Guidelines range, appellate court may, but
is not required to, apply presumption of reasonableness).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-